Citation Nr: 1233143	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  11-20 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the assignment of May 22, 2000 as the effective date of service connection for a bilateral leg disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1950 to December 1952, including service in the Republic of Korea.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In July 2012, the Veteran appeared at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

The Board notes that the issue of entitlement to an earlier effective date for a 100 percent disability rating for his bilateral leg disability was addressed by the Board in a decision May 2008.  Immediately thereafter, the Veteran submitted a statement to the RO which he classified as a "Notice of Disagreement" with the Board's decision.  In June 2008, the RO advised him of the process by which he could appeal or seek reconsideration of the Board's decision.  He has not filed a request for reconsideration or an appeal to the United States Court of Appeals for Veterans Claims (Court).  

In February 2011, the Veteran again submitted a statement disagreeing with the assigned effective date for his bilateral leg disability.  The RO advised him by a letter dated in April 2011 that a freestanding claim for an earlier effective date is not allowed under the law, as set forth in Rudd v. Nelson, 20 Vet. App. 296 (2006).  He was further advised that he could instead file a claim for revision based on clear and unmistakable error in the assigned effective date.  Thereafter, he filed the claim presently under consideration, that is, whether there was CUE in the assignment of May 22, 2000 as the effective date for service connection of his bilateral lower leg disability.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1. The Veteran's claim for service connection filed in 1953 did not include the bilateral leg disability and the lack of discussion of such a claim in the February 1954 rating decision was not erroneous.

2. The earliest date of claim for bilateral leg disability as a result of an electrocution incident in service is May 22, 2000.


CONCLUSION OF LAW

The February 1954 and April 2004 rating decisions were not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2002 & Supp. 2011); 38 C.F.R. § 3.105(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

At the outset, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply to claims of CUE.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).  Therefore, further discussion of the VCAA is unnecessary. 

Nonetheless, the Board finds that even though the VCAA does not apply to claims for CUE, that the claimant is not prejudiced by the Board's adjudication of his claims because a reasonable person could be expected to understand what was needed to substantiate the claims after reading the April 2011 letter, the April 2011 rating decision, and the July 2011 statement of the case.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In addition, the Board notes that in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the Board's video hearing, the VLJ noted the elements of the claim that were lacking to substantiate the claim for CUE.  The Veteran was also assisted at the hearings by an accredited representative.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearings focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for CUE.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Clear and Unmistakable Error Claims

A claimant whose VA claim has been adjudicated by the RO has one year after the issuance of written notification in which to initiate an appeal to the Board by filing a notice of disagreement.  If no appeal is filed, the decision is final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§3.104(a), 20.302, 20.1103.  

Such a final decision, however, may be reversed where evidence establishes that it was a product of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).  A final and binding RO decision will be accepted as correct in the absence of CUE.  Where the evidence establishes such an error, the prior decision will be reversed and it will have the same effect as if the corrected decision had been made on the same date as the reversed or amended decision.  38 C.F.R. § 3.105(a).

CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  Russell v. Principi, 3 Vet. App. 310, 313-14.  It must always be remembered that CUE is a very specific and rare kind of error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

The Court has propounded a three-prong test to determine whether clear and unmistakable error is present in a prior determination: (1) Either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

Furthermore, a claim of CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  Only if this threshold requirement is met does the Board have any obligation to address the merits of the CUE claim.  See Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing denial of CUE due to pleading deficiency and denial of CUE on merits),

The Board finds that the arguments advanced by the Veteran do not allege clear and unmistakable error with the requisite specificity.  See Simmons v. Principi, 17 Vet. App. 104   (2003).  His arguments do not specifically address which rating decision he is alleging contains CUE or specifically what the error is other than that he disagrees with the decision.  However, in this case the Board also finds that even if a CUE claim has been raised, it should be denied on the merits as described below.

A mere difference of opinion in the outcome of the adjudication or a disagreement as to how facts were weighed and evaluated does not provide a basis upon which to find that VA committed administrative error during the adjudication process. Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  The alleged error must be of fact or of law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  Allegations that previous adjudications had weighed and evaluated the evidence improperly also can never rise to the stringent definition of CUE.  Fugo, 6 Vet. App. at 43-44. 

Facts and Analysis

The Veteran asserts that the assignment of May 22, 2000 as the effective date of service connection for his bilateral leg disability is the result of CUE.  However, he did not cite a specific rating decision as the source of this CUE; rather he asserted that an "original claim filed in 1953" was denied, even though it had since been acknowledged that the electrocution in service did affect his lower extremities.  At hearing in July 2012, the Veteran asserted that he had experienced leg problems continually since service, had filed a claim for his leg disability at the same time as for his heart problem in 1953, had been denied service connection, and had kept appealing ever since.  After reviewing the entire claims file and in accordance with VA policy of liberally interpreting claims for benefits, the Board finds that the Veteran's description of this claim encompasses allegations of CUE in either the February 1954 rating decision or the April 2004 rating decision.  

With respect to the February 1954 decision, the only basis for an allegation of CUE would be the question of failure to address the Veteran's lower legs in his claim of service connection for the disability resulting from the electrocution incident in service.  The claim filed in March 1953, however, listed the nature of disease or injury claimed as "heart trouble," specifically noting that he suffered heart trouble and shortness of breath in service in September 1952 and was placed on limited duty as a result.  A VA hospital treatment record dated in March 1953 showed that he was placed under observation for possible pericarditis, based on complaints of chest pain and weakness, but on final review no abnormalities were found.  At a rating board hearing in April 1954, the Veteran mentioned that he had problems with his left leg giving out on him, although he did not know if that had anything to do with his leg claim.  

The original claim, filed in March 1953, did not discuss his bilateral leg disability and at no time during the appeals period for this claim was there a discussion of the electrocution incident in service or of its possible relationship to any symptoms in the Veteran's legs.  Since the claim did not include the Veteran's bilateral leg disability, the RO could not consider that disability in the rating decision; there can be no failure to consider a claim that was not made.  There is no evidence that there was evidence of any leg disability which was not considered by the RO, nor is there evidence of a failure to apply the law as it then existed; thus there is no CUE in the February 1954 decision.  38 C.F.R. § 3.105.

With respect to the April 2004 decision, the only basis for an allegation of CUE would be the question of whether an earlier effective date should have been assigned for the disability rating.  A review of the claims file shows that the Veteran first filed a claim for bilateral leg disability related to the electrocution incident in service on May 22, 2000.  Previous claims involved heart problems, electrical shock, and anxiety reaction based on the incident in service, but did not mention the bilateral leg disability.  While some medical records included in the claims file did reference a leg disability and even a possible link between that disability and an incident in service, the Veteran did not indicate an intention to seek VA benefits for this condition prior to May 22, 2000.  As May 22, 2000 is the date of the Veteran's claim, no earlier effective date is possible under the law.  38 C.F.R. § 3.400.  Again, in assigning the effective date, there is no evidence that the adjudicator failed to consider all the facts as known with respect to the claim, or that the law was applied incorrectly.  Therefore, there is no CUE shown in this matter.  38 C.F.R. § 3.105.

In summary, the Board finds that both the February 1954 and the April 2004 rating decisions properly applied the laws and regulations then in effect to the facts as they existed at the time.  While the Veteran has argued that he included his leg problems in his initial service connection claim, this assertion is not supported by the record.  As there is no evidence that a claim of service connection for the Veteran's bilateral leg disability was included in the 1953 claim and no evidence of any claim for this disability filed prior to May 22, 2000, the assigned effective date is proper.  The two rating decisions were not the product of CUE.  38 C.F.R. § 3.105


ORDER

The Veteran's claim that the assignment of May 22, 2000 as the effective date of his bilateral leg disability was clearly and unmistakably erroneous is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


